[PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                     ________________________            DECEMBER 20, 2001
                                                         THOMAS K. KAHN
                           No. 98-6069                        CLERK
                   ________________________
                D.C. Docket No. 97-00092-CV-AR-S


PATRICIA GARRETT,

                                                          Plaintiff-Appellant,
                          versus

THE UNIVERSITY OF ALABAMA
AT BIRMINGHAM BOARD OF TRUSTEES,

                                                         Defendant-Appellee,
THE UNITED STATES OF AMERICA,

                                                                  Intervenor.

                      *   *    *     *      *   * *

                     ________________________

                           No. 98-6070
                   ________________________
                D.C. Docket No. 97-00092-CV-AR-S

MILTON ASH,
                                                          Plaintiff-Appellant,

                                   versus
ALABAMA DEPARTMENT OF YOUTH SERVICES,
                                                                         Defendant-Appellee,

THE UNITED STATES OF AMERICA,
                                                                                    Intervenor.
                               ________________________

                      Appeals from the United States District Court
                         for the Northern District of Alabama
                            _________________________
                                 (December 20, 2001)

   ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before ANDERSON, Chief Judge, RONEY, Circuit Judge, and COOK*, District
Judge.

PER CURIAM:

       The Petition for Rehearing in this case is granted. In Garrett v. Univ. of Ala. at

Birmingham Bd. of Trs., 193 F.3d 1214 (11th Cir. 1999), this Court reversed the

decision of the district court in Garrett v. Bd. of Trs. of the Univ. of Ala. at

Birmingham, 989 F. Supp. 1409 (N.D. Ala. 1998), relying on this Circuit’s prior

decision in Kimel v. Fla. Bd. of Regents, 139 F.3d 1426 (11th Cir. 1998), rev’d, 528

U.S. 62 (2000), which had held that the American with Disabilities Act, 42 U.S.C. §

12101, et. seq. (ADA) was a valid exercise of Congress’ power under the 5th and 14th

Amendments to abrogate state immunity from lawsuits thereunder. The United States

Supreme Court then reversed, however, holding that as in its holding in Kimel,

_____________________
       *
       Honorable Julian Abele Cook, Jr., U.S. District Judge for the Eastern District of
Michigan, sitting by designation.             2
Congress had not acted pursuant to a valid grant of power when it attempted to so

abrogate the state’s immunity, and remanded the case to this Court. Bd. of Trs. of the

Univ. of Ala. v. Garrett, 531 U.S. 356 (2001). Following the mandate of the Supreme

Court, we affirmed the decision of the district court both as to the ADA claim and the

claim under § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794. Garrett v. Univ.

of Ala. at Birmingham Bd. of Trs., 261 F.3d 1242 (11th Cir. 2001).

      In their Petition for Rehearing, the plaintiffs, noting that neither the district

court, this Court, nor the Supreme Court had addressed the issue, argue that

      DEFENDANTS HAVE VOLUNTARILY WAIVED THEIR
      ELEVENTH AMENDMENT IMMUNITY UNDER § 504 OF THE
      REHABILITATION ACT BY THEIR RECEIPT OF FEDERAL
      FINANCIAL ASSISTANCE CONDITIONED UPON SUCH A
      WAIVER.

      In the response requested by this Court, the defendants state that: “the panel

should grant a rehearing, vacate the Rehabilitation aspect of its previous decision, and

remand the plaintiff’s Rehabilitation Act claims to the district court.”

      The defendants went on to explain that:

             The district court’s order and opinion which opened the way
             for the original appeal of this case did not address the
             possibility that the plaintiffs’ Rehabilitation Act claims
             might, or might not, be the source of jurisdiction via a
             waiver of state immunity. It simply was not analyzed or
             discussed; frankly, none of the parties presented much in the

                                           3
             way of argument on the issue of waiver. In view of these
             circumstances, the best course would be for this Court to
             remand in order to allow the district court to analyze the
             issue and, if it deems appropriate, to develop an evidentiary
             record.

      Therefore, we grant the Petition for Rehearing filed by the plaintiffs, vacate our

prior opinion reported at Garrett v. Univ. of Ala. at Birmingham Bd. of Trs., 261 F.3d

1242 (11th Cir. 2001) except to the extent that it affirms the district court decision that

Congress had not acted pursuant to a valid grant of power when it attempted to

abrogate the state’s immunity under the ADA and the Rehabilitation Act, and remand

the case to the district court to consider the argument that defendants have voluntarily

waived their Eleventh Amendment immunity under § 504 of the Rehabilitation Act by

their receipt of federal financial assistance conditioned upon such a waiver, and to

conduct such further proceedings as may be consistent with this decision.

      The Suggestion for Rehearing En Banc is denied as moot.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                            4